MEMORANDUM OPINION
NIX, Judge.
Plaintiff in error, Phillip Don Toosigah, hereinafter referred to as the defendant, was charged in the County Court of Caddo County, Oklahoma, with the crime of being “drunk in a public place.” He was tried by a jury, found guilty, and his punishment assessed at 10 days in the county jail, and to pay a fine of $50.00. From that judgment and sentence he has appealed to this Court alleging one main assignment of error: “That the trial court erred in failing to sustain defendant’s motion to quash the jury panel.” More particularly, he complains that there were no Indians on the jury panel, and since the defendant was a full-blooded Indian, it was error.
This Court has fully dealt with this question in two very recent cases: Moore v. State, handed down October 1, 1969, cited as Okl.Cr., 461 P.2d 1017; and, Wolfchief v. State, handed down October 8, 1969, cited as Okl.Cr., 461 P.2d 949.
Therefore, it is the opinion of this Court that the judgment and sentence in this cause be, and the same is, affirmed.
BRETT, P. J., and BUSSEY, J., concur.